PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/580,988
Filing Date: 8 Dec 2017
Appellant(s): MURAKAMI et al.



__________________
Paul A. Fournier
Reg. No. 41,023
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 23, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Applicant's Argument:
Regarding independent claim 9 (similar argument for independent claim 21) (35 USC § 103), the applicant argues in substance that in regard to the limitation “... the dummy signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0 ...”, that (pages 9-10): 
    PNG
    media_image2.png
    277
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    596
    media_image3.png
    Greyscale


Examiner’s Response:
The Examiner respectfully disagrees.  Regarding claim 9 (and claim 21), the Examiner maintains the rejections of the above claims as mapped in the Final Office Action provided on March 30, 2021.
Pratt, in view of Choi, Seok, and Mourad, teaches the limitation “... the dummy signal includes symbols having an in-phase component of 1 or -1, and a quadrature component that can only be a fixed value of 0 ...” in Figure 4 and ¶ [0046] below.  Although it is true that Pratt teaches the quadrature component can have values other than 0, the quadrature component can only be “0” when the in-phase component is “+1” or “-1”.  Regarding Pratt’s “[vice] versa” aspect of constraint (1), the Examiner interprets to mean that when 

    PNG
    media_image4.png
    707
    413
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    450
    600
    media_image5.png
    Greyscale

By the above rationale, Pratt, in view of Choi, Seok, and Mourad, teaches the claimed limitations of Claim 9, and Pratt, in view of Choi, Seok, Mourad, and Kim, teaches the claimed limitations of Claim 21, hence the rejection should be retained.

Applicant's Argument:
Regarding independent claim 9 (similar argument for independent claim 21) (35 USC § 103), the applicant argues in substance (pages 13-14): “Appellant also respectfully traverses the Examiner's combination of the Choi and Seok references in the rejections under 35 U.S.C. § 103. In this regard, in item 3 of the Response to Arguments section at pages 2-3 of the final Office Action dated March 30, 2021, the Examiner alleges that Choi and Seok can properly be combined, stating "the Choi and Seok is the use of multiplex data in transmission."
This allegation is traversed for the following reason. Appellant submits that there is no reason to combine Seok and Choi, because the disclosure of Seok is based on an assumption that uplink and downlink are both involved, whereas the disclosure of Choi is for broadcasting utilizing unidirectional communication. In other words, the disclosure of Choi is directed only to downlink”

Examiner’s Response:
The Examiner respectfully disagrees and maintains the motivation to combine Seok and Choi as responded to in the Office Action mailed on March 30, 2021; the response is also repeated here for convenience:
“Regarding Claims 9 and 21, the Examiner acknowledged during the interview on January 14, 2021 that the “frame exchange” aspect of Seok is not a requirement for combining with the invention of Choi.  The Examiner further explained, during the aforementioned interview, that the motivation for combining Choi and Seok is the use of multiplex data in transmission.  For example, Choi’s motivation for the invention includes:  (Choi, ¶ [0006]: However, data transmission efficiency for transmission of large amounts of data, robustness of transmission/reception networks and network flexibility in consideration of mobile reception equipment need to be improved for digital broadcast),  and (Choi, ¶ [008]: An object of the present invention is to provide an apparatus and method for transmitting broadcast signals to multiplex data of a broadcast transmission/reception system providing two or more different broadcast services in a time domain and transmit the multiplexed data through the same RF signal bandwidth ...).   Seok’s invention, the invention focuses on:  (Seok, ¶ [0006]: Developments in HEW [High Efficiency WLAN] aim at improving performance felt by users demanding high-capacity, high-rate services while supporting simultaneous access of numerous stations in an environment in which a plurality of APs is densely deployed and coverage areas of APs overlap).”

Conclusion
For the above reasons, it is believed the arguments have been rebutted and the rejections should be sustained.

Respectfully submitted,
/L.H.N./
Examiner, Art Unit 2416


Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416         
                                                                                                                                                                                               /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.